Colb, J.
The only question in this case is, whether upon the facts disclosed in the record, the claim of the respondent was barred by the statute of limitations. We think it was not.
It seems, upon granting letters of administration, with the will annexed, the appointment of commissioners to receive, examine and adjust the claims and demands against the estate of Jonathan Large, deceased, was not required, the judge of the county court taking upon himself the performance of that duty. Notice was consequently given by the county judge to the creditors of the estate, of the days when he would attend at the probate office to receive, examine and adjust their claims. On one of .the days fixed by the county judge, the respondent presented his claim for examination and allowance, and it was endorsed as follows: “Filed March 4, 1867. M. K. Stow, County Judge.” There is another endorsement upon the claim, as follows: “Allowed July 8, 1867, at $1,788.07,” but this endorsement was not in the handwriting of the county judge, and has no signature attached to it. It does not appear that there was any further action taken upon the claim, although it remained on file in the office of the county judge, until September 14, 1870, when the respondent, by petition, applied to the county court to fix a time and place for examining and allowing the same. In this petition the respondent states that he supposed and believed that his claim had been adjusted and allowed by the judge at the time it was presented; that there was no opposition to its allowance to his knowledge,' and that *63tbe same was a valid and just demand against tbe estate. On tbis petition, tbe county court, in opposition to tbe objections taken by tbe appellant, wbo is tbe principal legatee in tbe will of Jonathan Large, made an order for tbe bearing and adjust-, ment of tbis claim. Tbe correctness of that order is tbe matter for our consideration on tbis appeal.
It was objected before tbe county court, and tbe point is very cogently pressed bere, that that court bad no power or jurisdiction over tbis claim — bad no right whatever to bear, examine and allow it, because, if it ever bad been a valid claim against tbe estate, it was then barred by tbe statute. Tbe provisions of tbe statute relied on in support of this position, are found in chapter 101, R. S. We shall not stop to analyze these various provisions further than is necessary to - render intelligible our view of them. By section 5, tbe court is authorized to allow such time as tbe circumstances of tbe case shall require for creditors to present their claims for examination and allowance, which time, in tbe first instance, shall not exceed eighteen months, nor be less than Six months. By tbe next section tbe court is authorized to extend tbe time allowed tbe creditors to present their claims as tbe circumstances of tbe case may require, but tbe whole time shall not exceed two years. Tbe 7th section empowers tbe court, on tbe application of a creditor wbo has failed to present bis claim, if such application is made within six months from tbe time previously limited, and for good cause shown, to allow further time not exceeding three months, to examine such claims. And by tbe 14th section it is in substance enacted that any person having a claim against a deceased person proper to be allowed, wbo does not, after tbe publication of tbe required notice, exhibit bis claim within tbe time limited for that purpose, shall be forever barred from recovering such demands.
• And tbe question now is, do these various enactments apply to tbe claim before us, and prohibit the county court from - inquiring into its validity? It seems to us they do-not. By the *64presentation of the claim to the probate court at one of the days fixed to receive and examine claims the bar of the statute was prevented from running upon it. It was equivalent to the commencement of an action on the demand (Boyce v. Foot, 19 Wis., 199, and Jones v. The Estate of Keep, 23 id., 45,) and is attended with the same legal consequences so far as the statute of limitations is concerned. It is said that the object of this statute of limitations is to secure a speedy settlement of the estates of deceased persons. This is undoubtedly a correct view of the object of the law, and that purpose will be fulfilled by applying it to claims which are not presented for examination and allowance within the time limited. In this case the demand was presented to the county judge, but for some reason was not definitely acted upon. But it was in the power of the administrator at any time to secure final action upon the claim by citing the respondent to produce the necessary proof in its support. That the claim was presented, however, for allowance within the time limited is a fact not denied, and cannot be. But the county judge has not adjudicated upon the demand by allowing or disallowing it, as it has been assumed on the argument, and it is still pending before him. By vigilance and attention the respondent might doubtless have had the claim acted upon long since. Probably he would have had it adjudicated had he not supposed it had already been allowed by the county judge. But, under the circumstances, we do not perceive upon what ground it can be ■ maintained that it has never been presented for examination and allowance so as to enable the statute to run upon it.
We have examined all the authorities cited by the counsel for the appellant, but do not find anything in them in conflict with tbe views we have expressed. This is a question of statutory construction, and we, therefore, have no hesitation in holding that the presentation of the claim for allowance at the time and in the manner disclosed in the record was sufficient to prevent the statute of limitations from running upon it.
By the Court. — The order of the circuit court is affirmed.